Citation Nr: 0109720	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to October 
1949 and from January 1951 to September 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  The October 1999 rating decision indicates 
that the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied on 
the basis that it was not well grounded.  The United States 
Court of Appeals for Veterans Claims has decided that any 
claim decided on the basis that the claim was not well 
grounded should be remanded for readjudication pursuant to 
the provisions of the VCAA.  Holliday v. Principi, No. 99-
1788 (U.S. Vet. App. Feb. 22, 2001).

The Board also finds that the appellant's claim of 
entitlement to dependents' educational assistance benefits 
pursuant to 38 U.S.C. Chapter 35 is inextricably intertwined 
with the claim of entitlement to service connection for the 
cause of the veteran's death because the disposition of the 
latter issue is dispositive of the former issue.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  See, Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the appellant's claim of entitlement to 
dependents' educational assistance benefits pursuant to 
38 U.S.C. Chapter 35 must also be remanded.

The appellant's representative has argued that the appellant 
is entitled to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318(b) (West 1991).  The representative 
contends that the veteran was hypothetically entitled to 
receive a total service-connected rating for more than ten 
years prior to his death.  The appellant's March 1999 claim 
of entitlement to dependency and indemnity compensation was 
submitted prior to the amendment of 38 C.F.R. § 3.22(a) to 
eliminate such hypothetical entitlement.  65 Fed. Reg. 3388 
(January 21, 2000).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board find that the appellant's claim of 
entitlement to dependency and indemnity compensation based 
upon hypothetical entitlement to a total service-connected 
rating during the veteran's lifetime must be developed and 
adjudicated.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
attempt to obtain the appellant's records 
from the "family doctor" mentioned in the 
May 1999 authorization for release of 
records.

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  The RO should specifically 
consider whether the appellant is 
entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C. 
§ 1318(b) and should consider and fully 
develop her claim based on hypothetical 
entitlement to a total rating during the 
veteran's lifetime.  If the decision 
remains adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  If 
there is additional evidence which may be obtained or 
generated, the appellant has an obligation to obtain and 
submit that evidence.  No inference should be drawn regarding 
the final disposition of this claim.  The appellant is hereby 
informed that failure to cooperate with any requested 
development may have an adverse effect upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


